Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted November 23, 2020, wherein claim 6 is amended and claims 1-5 and 7 are canceled.  This application is a continuation of US application 14/134348, now abandoned, filed October 6, 2009, which is a continuation of US application 12/574666, now US patent 8629139, filed October 6, 2009, which claims benefit of provisional application 61/103496, filed October 7, 2008.
Claims 6 and 8-11 are pending in this application.
Claims 6 and 8-11 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted November 23, 2020, with respect to the rejection of instant claims 1-6 and 8-11 under 35 USC 103(a) for being obvious over Jiu et al. in view of Keller et al. in view of Odenholt et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the disease being treated is inflammation of a lung.  Therefore the rejection is withdrawn.

The terminal disclaimers submitted November 23, 2020, is approved.  Therefore the rejection of claims 1-7 and 9-11 for claiming the same invention as claims 1-14 of US application 8629139 is withdrawn.

	Currently claims 6 and 8-11 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted November 23, 2020, is seen to be persuasive to 
	The claimed invention is directed to a method of treating an inflammatory lung disease in the absence of a bacterial infection, wherein the active agent is the fluoroquinolone antibiotic levofloxacin.  As levofloxacin and its racemate ofloxacin are known primarily as antibacterial agents, the prior art does not disclose their use for treating lung inflammation in the absence of a bacterial infection.  While Liu et al. (CN1322528, of record in previous action) describes a method of treating rhinitis, which is usually caused by non-infectious factors such as allergens, using a fluoroquinolone antibiotic such as ofloxacin, rhinitis does not involve lung inflammation and the art does not provide any reason to believe that this use could be extrapolated to treating inflammatory conditions in other tissues such as the lung.
	Furthermore while PCT international publication 2008/074856 (Reference included with PTO-892) describes methods of treating inflammatory conditions of inflammatory, infective, or obstructive airways disease including lung diseases, comprising administering a combination of two active agents, one of which is an antibiotic which can be levofloxacin, the preponderance of the evidence does not lead to a conclusion that the claimed invention is obvious over this reference.  In particular, component (B) of the composition used in these methods is described generically as “an antibacterial agent,” (p. 2 line 1 of ‘856) and more specifically in terms of the bacterial species against which it is efficacious.  The second paragraph of p. 7 of ‘856 also describes the rational for using quinolones being their efficacy against major oral pathogens.  Therefore based on the reference taken as a whole one of ordinary skill in the art would have concluded that this reference is actually describing treatment of conditions wherein there is an underlying infection by a bacterial pathogen, and would not have considered the disclosed invention to be effective for treating inflammation in the absence of a bacterial infection.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.